Supplemental Agreement No.78 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 and 737-8H4 Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as ofAugust 7, 2012, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); Buyer and Boeing entered into Purchase Agreement No. 1810 dated January 19, 1994 as amended, and supplemented, (Purchase Agreement) relating to the purchase and sale of Boeing Model737-7H4 aircraft (737-7H4 Aircraft) and 737-8H4 aircraft (737-8H4 Aircraft); and this Supplemental Agreement is an amendment to and is incorporated into the Purchase Agreement: WHEREAS, Buyer and Boeing agree to accelerate the delivery month of one (1) 737-8H4 Aircraft bearing Manufacturing Serial Number 36891 from January 2013 to December 2012 (Accelerated Aircraft). NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Purchase Agreement as follows: 1.The Table of Contents of the Purchase Agreement is deleted in its entirety and a new Table of Contents is attached hereto and incorporated into the Purchase Agreement by this reference. 2.Table 1b, “Aircraft Information Table – Block 800LUV Aircraft,” is deleted in its entirety and a new Table 1b is attached hereto and incorporated into the Purchase Agreement by this reference.The new Table 1b reflects the revised delivery month for the Accelerated Aircraft. 3.Letter Agreement SWA-PA-1810-LA-1105888, *** is deleted in its entirety and replaced with a revised Letter Agreement No. SWA-PA-1810-LA-1105888R1, attached hereto and incorporated in the Purchase Agreement by this reference. ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No.1810 SA-78-1 4.As a result of the execution of this Supplemental Agreement, there is an excess in Advance Payments made by Buyer to Boeing in the amount of ***.Boeing will retain such excess amount until the next Advance Payment is due, at which time Buyer may reduce the amount of suchAdvance Payment by the amount of such excess. The Purchase Agreement will be deemed to be supplemented to the extent herein provided and as so supplemented will continue in full force and effect. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANY SOUTHWEST AIRLINES CO. By: /s/ Cheri A. Fischer By: /s/ Laura Wright Its: Attorney-In-Fact Its:Sr VP Finance & CFO P.A. No.1810 SA-78-2 TABLE OF CONTENTS Page SA Number Number ARTICLES 1. Subject Matter of Sale 1-1 SA-75 2. Delivery, Title and Risk of Loss 2-1 SA-28 3. Price of Aircraft 3-1 SA-75 4. Taxes 4-1 5. Payment 5-1 6. Excusable Delay 6-1 7. Changes to the Detail Specification 7-1 SA-73 8. Federal Aviation Requirements and Certificates and Export License 8-1 9. Representatives, Inspection, Flights and Test Data 9-1 Assignment, Resale or Lease 10-1 Termination for Certain Events 11-1 Product Assurance; Disclaimer and Release; Exclusion of Liabilities; Customer Support; Indemnification and Insurance 12-1 Buyer Furnished Equipment and Spare Parts 13-1 Contractual Notices and Requests 14-1 Miscellaneous 15-1 P.A. No. 1810 i SA-78 K/SWA TABLE OF CONTENTS SA Number TABLE 1. Aircraft Information Table SA-75 1a Aircraft Information Table - Block 700LUV Aircraft SA-77 1b Aircraft Information Table - Block 800LUV Aircraft SA-78 EXHIBITS A-4 Aircraft Configuration- 737-700 Block T-W-2b Aircraft SA-66 A-5 Aircraft Configuration - Block 700LUV Aircraft SA-75 A-6 Aircraft Configuration - Block 700LUV Aircraft SA-75 B *** SA-75 C Customer Support Document C-2 737-800 Customer Support Document SA-75 D Price Adjustment Due to Economic Fluctuations - Aircraft Price Adjustment (July 1992 Base Price) D-1 Price Adjustment Due to Economic Fluctuations - Aircraft Price Adjustment (July 1999 Base Price) SA-13 D-2 Economic Price Adjustment ECI-MFG/CPI (July 2011 Base Price) SA-75 E Buyer Furnished Equipment Provisions Document Attachment A - 737-7H4 Aircraft (through 2012) Attachment B - 737-8H4 Aircraft (2012-2018) SA-75 SA-77 F Defined Terms Document LETTER AGREEMENTS 1810-1R1 Waiver of Aircraft Demonstration Flight SA-75 P.A. No. 1810 ii SA-78 K/SWA TABLE OF CONTENTS SA Number RESTRICTED LETTER AGREEMENTS 6-1162-RLL-932R3 *** SA-75 6-1162-RLL-934R5 Disclosure of Confidential SA-75 Information 6-1162-NIW-890R1 *** SA-75 SA-39 6-1162-RLL-941R3 Other Matters SA-75 6-1162-KJJ-054R2 Business Matters SA-75 (Not applicable to Block 700LUV & Block 800LUV Aircraft) 6-1162-KJJ-055R1 Structural Matters SA-25 6-1162-KJJ-056 Noise and Emission Matters SA-13 6-1162-KJJ-057 Product Development Matters SA-13 6-1162-JMG-669R9 *** SA-75 SA-75 SA-54 SWA-PA-1810-LA-1001315R1 *** SA-75 Attachment A SA-77 SWA-PA-1810-LA-02710 *** SA-72 SWA-PA-1810-LA-1003498 R1 *** SA-75 SWA-PA-1810-LA-1003490R1 *** SA-75 SWA-PA-1810-LA-1003367R1 *** SA-75 SWA-PA-1810-LA-1105883 Aircraft Model Substitution SA-75 SWA-PA-1810-LA-1105884 Option Aircraft SA-75 Attachment– Option Aircraft Information Table P.A. No. 1810 iii SA-78 K/SWA TABLE OF CONTENTS SA Number SWA-PA-1810-LA-1105885 *** SA-75 SWA-PA-1810-LA-1105886 *** SA-75 SWA-PA-1810-LA-1105887 *** SA-75 SWA-PA-1810-LA-1105888 *** SA-78 SWA-PA-1810-LA-1105889 *** SA-75 ADDITIONAL LETTERS (FOR REFERENCE) 6-1162-MSA-288 Business Offer – Enhanced Ground Proximity Warning System (EGPWS) – Activiation – Peaks and Obstacles Feature (Not applicable to Block 700LUV & Block 800LUV Aircraft) 6-1162-JMG-501R2 Business Offer – ACARS package (Not applicable to Block 700LUV & Block 800LUV Aircraft) INACTIVE / DELETED TABLES, EXHIBITS, AND LETTER AGREEMENTS TABLE Table Title Last Updated under SA Current Status 2 Option Aircraft Information Table SA-74 Deleted under SA-75 EXHIBITS Exhibits Title Last Updated under SA Current Status A Aircraft Configuration – 737-700 SA-36 Inactive A-Winglet Aircraft Configuration SA-36 Inactive A-1-Winglet Aircraft Configuration SA-36 Inactive A-1A Aircraft Configuration - 737-700 Block T-W-2c SA-36 Inactive P.A. No. 1810 iv SA-78 K/SWA TABLE OF CONTENTS Exhibits Title Last Updated Under SA Current Status A-2 Aircraft Configuration - 737-700 Block T-W-2 / T-W-2a SA-47 Inactive A-3 Aircraft Configuration - 737-700 Block T-W-2 / T-W-2a SA-61 Inactive C.2 737-800 Customer Support Variables SA-71 Deleted under SA-75 E.2 737-800 Buyer Furnished Equipment Provisions Document SA-73 Deleted under SA-75 RESTRICTED LETTER AGREEMENTS Letter Agreement Title Last Updated under SA Current Status 6-1162-RLL-933R21 Option Aircraft SA-60 Deleted under SA-75 6-1162-RLL-935R1 Performance Guarantees SA-1 Inactive 6-1162-RLL-936R4 Certain Contractual Matters SA-4 Inactive 6-1162-RLL-937 Alternate Advance Payment Schedule Inactive 6-1162-RLL-938 *** Inactive 6-1162-RLL-939R1 Certification Flight Test Aircraft SA-1 Inactive 6-1162-RLL-940R1 Training Matters SA-1 Inactive 6-1162-RLL-942 Open Configuration Matters Inactive 6-1162-RLL-943R1 Substitution Rights SA-6 Deleted under SA 75 6-1162-RLL-944 *** Inactive 6-1162-RLL-945 Comparison of 737-7H4 and 737-3H4 Block Fuel Burn Inactive 6-1162-RLL-1855R3 Additional Contractual Matters SA-4 Inactive 6-1162-RLL-1856 *** SA-1 Inactive 6-1162-RLL-1857 Service Ready Validation Program Field Test SA-1 Inactive 6-1162-RLL-1858R1 Escalation Matters SA-4 Inactive 6-1162-RLL-2036 Amortization of Costs for Customer Unique Changes SA-1 Inactive 6-1162-RLL-2037 Reconciliation of the Aircraft Basic Price SA-1 Inactive P.A. No. 1810 v SA-78 K/SWA TABLE OF CONTENTS Letter Agreement Title Last Updated Under SA Current Status 6-1162-RLL-2073 Maintenance Training Matters SA-1 Inactive 6-1162-KJJ-058R1 Additional Substitution Rights SA-71 Deleted under SA-75 6-1162-KJJ-150 Flight Control Computer & Mode Control Panel Spares Matter SA-14 Inactive 6-1162-MSA-185R3 Delivery Change Contractual Matters SA-21 Inactive 6-1162-JMG-747R1 *** SA-36 Inactive 6-1162-CHL-217 Rescheduled Flight Test Aircraft SA-32 Inactive 6-1162-NIW-606R1 *** SA-36 Inactive 6-1162-NIW-640 Early Delivery of Two April 2004Aircraft SA-35 Inactive 6-1162-NIW-889 Warranty - Exterior Color Schemes and Markings for YA143 and on SA-39 Inactive 6-1162-NIW-1142 *** SA-43 Inactive 6-1162-NIW-1369 *** SA-46 Inactive 6-1162-NIW-1983 *** SA-62 Inactive SWA-PA-1810-LA-1000419 *** SA-64 Inactive P.A. No. 1810 vi SA-78 K/SWA Table 1b to Purchase Agreement No. PA-01810 Aircraft Delivery, Description, Price and Advance Payments Block 800LUV Aircraft Airframe Model/MTOW: 737-800 174200 pounds Detail Specification: D019A001SWA38P-1 Rev New Engine Model/Thrust: CFM56-7B26 26400 pounds Airframe Base Aircraft Price Base Year/Escalation Formul Jul-11 ECI-MFG/CPI Base Aircraft Price: *** Engine Price Base Year/Escalation Formula: N/A N/A Special Features: *** Notes 1 & 2 Sub-Total of AircraftBase Price and Features: *** Aircraft Price Escalation Data: Engine Price (Per Aircraft): *** Base Year Index (ECI): *** Aircraft Basic Price (Excluding BFE/SPE): *** Base Year Index (CPI): *** Buyer Furnished Equipment (BFE) Estimate: *** Seller Purchased Equipment (SPE) Estimate: *** Delivery Date Number of Aircraft Escalation Factor (Airframe) Aircraft Serial Number Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): At Signing *** 24 Mos. *** 21/18/12/9/6 Mos. *** Total *** Mar-2012 1 *** Note 1 & 3 * Mar-2012 1 *** Note 2 & 3 * Apr-2012 3 *** 36681, 36983, 36683 Note 3 * May-2012 3 *** 36682, 36985, 36987 Note 3 * Jun-2012 4 *** 38807, 38808, 38809, 38810 Note 3 * Jul-2012 3 *** 36684, 36990, 38811 Note 3 * Aug-2012 2 *** 36685, 36992 Note 3 * Sep-2012 2 *** 36686, 36994 Note 3 * Oct-2012 2 *** 36687, 36997 Note 3 * Nov-2012 4 *** 37005, 37003, 35969, 35966 Note 3 * Dec-2012 3 *** 37006, 37009, 38818, Note 3 * Dec-2012 1 * Jan-2013 3 *** 35964, 36638, 36634 * Feb-2013 2 *** 36635, 36893 * Mar-2013 2 *** 36892, 36973 * Apr-2013 2 *** 36908, 36998 * Sep-2013 1 * Oct-2013 2 *** 36912, 36914 * Nov-2013 3 *** 36915, 33939, 42526 * SWA-PA01810 Page 1 57774, 57776, 57777, 60261-1F.TXT Boeing Proprietary SA-78 Table 1b to Purchase Agreement No. PA-01810 Aircraft Delivery, Description, Price and Advance Payments Block 800LUV Aircraft Delivery Date Number of Aircraft Escalation Factor (Airframe) Aircraft Serial Number Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): At Signing *** 24 Mos. *** 21/18/12/9/6 Mos. *** Total *** Dec-2013 5 *** 36917, 36919, 36731, 42529, 42530 * Mar-2014 1 *** Note 4 * Apr-2014 4 *** 42384, 36894, 36895, 36896 Note 4 * May-2014 3 *** 36897, 42385, 42521 Note 4 * Jun-2014 3 *** 36898, 36905, 42522 Note 4 * Jul-2014 2 *** 42523, 36911 Note 4 * Aug-2014 4 *** 36907, 42524,35973, 42525 Note 4 * Sep-2014 4 *** 36935, 42528, 42527, 42531 Note 4 * Oct-2014 3 *** 36909, 36732, 36920 Note 4 * Total: 73 Notes: 1)*** 2)*** 3)*** 4) The Advance Payment Base Price is determined using the escalation factor from Boeing's 4th Qtr 2011 forecast. SWA-PA01810 Page 2 57774, 57776, 57777, 60261-1F.TXT Boeing Proprietary SA-78 BOEING The Boeing Company P.O. Box 3707 Seattle, WA98124-2207 SWA-PA-1810-LA-1105888R1 Southwest Airlines Co. 2702 Love Field Drive P.O. Box 36611 Dallas, Texas 75235 Subject: *** Reference: a) Purchase Agreement No.1810 (Purchase Agreement) between The Boeing Company (Boeing) and Southwest Airlines Co. (Buyer) relating to Model737-7H4 and 737-8H4 aircraft This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement.All terms used but not defined in this Letter Agreement shall have the same meaning as in the Purchase Agreement. *** 1.*** SWA-PA-1810-LA-1105888R1 Page 1 *** SA-78 BOEING PROPRIETARY BOEING 2.Termination of Agreements relating to Large Area Display System.Boeing and Buyer hereby terminate all agreements relating to the installation of large area display systems on Buyer’s 737-300/-500 aircraft in Buyer’s fleet (LADS Project).*** Boeing and Buyer hereby agree that neither party shall have any further obligations with respect to the LADS Project. 3.*** SWA-PA-1810-LA-1105888R1 Page2 *** SA-78 BOEING PROPRIETARY BOEING *** Aircraft by MSN 4.Assignment. The business terms described in this Letter Agreement are provided *** in consideration of Buyer’s taking title to the Firm Aircraft and Option Aircraft at time of delivery and becoming the operator of the Firm Aircraft and Option Aircraft.Under no circumstances will Buyer be permitted to assign the business terms set forth herein. 5.Confidentiality Buyer understands that certain commercial and financial information contained in this Letter Agreement is considered by Boeing as confidential and has value precisely because it is not available generally to other parties. Buyer agrees to limit the disclosure of the contents of this Letter Agreement to (a) its directors and officers, (b) employees of Buyer with a need to know the contents for performing its obligations (including, without limitation, those employees performing accounting, finance, administration and other functions necessary to finance and purchase, deliver or lease the Aircraft) and who understand they are not to disclose its contents to any other person or entity (other than those to whom disclosure is permitted by this paragraph) without the prior written consent of Boeing and (c) any auditors and attorneys of Buyer who have a need to know such information and have signed a confidentiality agreement in the same form and substance similar to this paragraph, or are otherwise bound by a confidentiality obligation. Disclosure to other parties is not permitted without Boeing’s consent except as may be required by applicable law or governmental regulations. Buyer shall be fully responsible to Boeing forcompliance with such obligations. SWA-PA-1810-LA-1105888R1 Page 3 *** SA-78 BOEING PROPRIETARY BOEING Very truly yours, THE BOEING COMPANY By /s/ Cheri A. Fischer Its Attorney-In-Fact ACCEPTED AND AGREED TO this Date: August 7,2012 SOUTHWEST AIRLINES CO. By /s/ Laura Wright Laura Wright Its Sr VP Finance & CFO SWA-PA-1810-LA-1105888R1 Page 4 *** SA-78 BOEING PROPRIETARY
